NUMBER 13-18-00136-CV

                                 COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI C EDINBURG


JUANITA COLWELL,                                                            Appellant,

                                           v.

HARRY CASH COLWELL III,                                                       Appellee.


                On appeal from the County Court at Law No. 7
                         of Hidalgo County, Texas.


                  ORDER TO FILE APPELLEE’S BRIEF
    Before Chief Justice Valdez and Justices Longoria and Hinojosa
                           Order Per Curiam

       This cause is before the Court on appellee’s third motion for extension of time to

file the brief. Appellee’s brief was originally due to be filed on July 18, 2018, and this

Court has previously granted appellee two extensions for the filing of appellee’s brief in

this cause. Appellee has now filed a third motion requesting additional time to file the

appellate brief in this cause.
       The Court, having fully examined and considered appellee’s third motion for

extension of time to file the brief and the extensions previously granted in this cause, is

of the opinion that, in the interest of justice, appellee’s third motion for extension of time

to file the brief should be granted with order. The Court, however, looks with disfavor

upon the delay caused by counsel's failure to have filed a brief in this matter.

       Appellee’s third motion for extension of time to file the brief is hereby granted, and

the Honorable Joseph A. Connors III counsel for appellee, is hereby ORDERED to file

the appellate brief with this Court on or before November 27, 2018. Further motions for

extension of time will not be favorably entertained by the Court.

                                                                 PER CURIAM



Delivered and filed this the
13th day of November, 2018.




                                              2